DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



With respect to claim 4, the prior art fails to teach in combination with the rest of the limitations in the claim: “which further comprises mapping the electrical power supply network to at least one tree structure in order to identify the paths.”

Claim 5 is objected to due to its dependency on claim 4; claim 6 is objected to due to its dependency on claim 5.

With respect to claim 11, the prior art fails to teach in combination with the rest of the limitations in the claim: “in the electrical power supply network having at least one mesh, a respective selected path is broken down into two partial paths; and
potential fault locations are identified on a basis of the respective times at which the traveling waves arrive at the outer nodes of a respective partial path.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bazargan et al. (U.S. Publication No. 2016/0216311 A1) in view of Richard et al. (U.S. Patent No. 10,277,485 B1).


With respect to claim 1, Bazargan et al. discloses a method for identifying a location of a fault on a faulty line of an electrical power supply network having a plurality of lines (para 0001, lines 1-3), a plurality of nodes each connecting at least three of the lines to one another (the electrical network 20 includes four DC terminals T1, T2, T3 and T4 shown in Fig. 1), wherein the nodes each bound a line and being provided with measurement devices being used to measure high-frequency current and/or voltage signals (each of the four terminals T1-T4 connect with the DC power transmission lines L1, L2, L3 and L4), which method comprises:
using the measurement devices to detect respective times at which traveling waves arrive at the nodes on a basis of the high-frequency current and/or voltage signals measured, after the fault has occurred on the faulty line (para 0016, a central control station identifies the faulted DC power transmission medium and the measurement of each surge arrival time can be carried out locally at each terminal and comparison of the surge arrival times can be carried out rapidly);
selecting one of the outer nodes as a starting node for a search for the fault location (a step of detecting the fault using fault detection equipment is performed and a step of measuring a surge arrival time at each terminal T1, T2, T3, T4 is performed; para 0067, lines 1-8);
starting from the starting node, paths to the other nodes being determined, the paths formed from the plurality of lines and the nodes, and the paths on which the fault location could be located, in principle, are selected location (a step of detecting the fault using fault detection equipment is performed and a step of measuring a surge arrival time at each terminal T1, T2, T3, T4 is performed; para 0067, lines 1-8; measuring the surge arrival time at each terminal T1, T2, T3, T4 and comparing the surge arrival time at each terminal) ; and
identifying, a line on which the fault location could be located, in principle, for each of the paths selected using the respective times at which the traveling waves arrive (para 0076, lines 1-11), and a potential fault location is determined for a respectively identified line (para 0070, lines 1-18).
   Bazargan et al. does not specifically disclose inner nodes and at least three outer nodes, wherein the outer nodes each bound a line and being provided with measurement devices being used to measure high-frequency and/or voltage signals.
     Richard et al. discloses disclose inner nodes and at least three outer nodes, wherein the outer nodes each bound a line and being provided with measurement devices being used to measure high-frequency and/or voltage signals (col. 8, lines 25-41).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bazargan et al. to include inner nodes and at least three outer nodes, wherein the outer nodes each bound a line and being provided with measurement devices being used to measure high-frequency and/or voltage signals as taught by Richard et al. such as the physical arrangement of the nodes, the number of nodes per rack, the number of distinct in and/or out interfaces at each node, the performance capabilities of the physical links leading into and/or out of the nodes (col. 8, lines 25-41).

With respect to claim 2, the combination of Bazargan et al. and Richard et al. discloses the method according to claim 1, which further comprises determining an actual fault location in the electrical power supply network by comparing potential fault locations of at least two selected paths (see Bazargan et al. para 0016, a central control station identifies the faulted DC power transmission medium and the measurement of each surge arrival time can be carried out locally at each terminal and comparison of the surge arrival times can be carried out rapidly).

With respect to claim 3, the combination of Bazargan et al. and Richard et al. discloses the method according to claim 1, which further comprises selecting an outer node of the outer nodes at which a traveling wave has first been detected as the starting node (see Richard et al. col. 8, lines 25-41).


With respect to claim 7, the combination of Bazargan et al. and Richard et al. discloses the method according to claim 1, wherein:
in order to select the paths on which the fault location could be located, in principle, a time difference between times at which the traveling waves arrive at the outer nodes of a respective path is determined (see Richard et al. para 0024, lines 1-8); and the paths whose time difference is less than a total propagation time of a traveling wave over the respective path are selected (Richard et al. para 0014, lines 1-13).

With respect to claim 8, the combination of Bazargan et al. and Richard et al. discloses the method according to claim 1, which further comprising iteratively checking the line of the path on which the fault location could be located for each selected path on a basis of a virtual time difference (see Richard et al. para 0024, lines 1-8), wherein propagation times of a traveling wave from a node of the path selected for an iteration to a respective outer node of the path are used to form the virtual time difference (Richard et al. para 0014, lines 1-13).

With respect to claim 9, the combination of Bazargan et al. and Richard et al. discloses the method according to claim 8, wherein for the line on which the fault location could be located, in principle, the potential fault location on the line is determined on a basis of times at which the traveling waves have arrived at the outer nodes of the path under consideration (see Richard et al. para 0024, lines 1-8) and the propagation times of the traveling waves over the lines of the path under consideration which are not affected by the fault (Richard et al. para 0014, lines 1-13).

With respect to claim 10, the combination of Bazargan et al. and Richard et al. discloses the method according to claim 8, wherein the location which is indicated by most potential fault locations is selected as an actual fault location (see Bazargan et al. para 0114, lines 1-14).



With respect to claim 13, Bazargan et al. discloses a device for identifying a location of a fault on a faulty line of an electrical power supply network having a plurality of lines (para 0001, lines 1-3), a plurality of nodes connecting at least three of the lines to one another (the electrical network 20 includes four DC terminals T1, T2, T3 and T4 shown in Fig. 1), and at least three nodes, wherein the nodes each bound one of the lines (each of the four terminals T1-T4 connect with the DC power transmission lines L1, L2, L3 and L4), the device comprising:
an evaluation device configured to detect respective times at which traveling waves arrive at the nodes after the fault has occurred on the faulty line and to identify a fault location using the respective times detected (para 0016, a central control station identifies the faulted DC power transmission medium and the measurement of each surge arrival time can be carried out locally at each terminal and comparison of the surge arrival times can be carried out rapidly);
said evaluation device being configured to select one of the nodes as a Starting node for a search for the fault location and, starting from the starting node, to determine paths to other ones of the nodes, which contain a plurality of the lines and the nodes, and to select the paths on which the fault location could be located, in principle (a step of detecting the fault using fault detection equipment is performed and a step of measuring a surge arrival time at each terminal T1, T2, T3, T4 is performed; para 0067, lines 1-8; measuring the surge arrival time at each terminal T1, T2, T3, T4 and comparing the surge arrival time at each terminal); and
said evaluation device configured to identify a line on which the fault location could be located, in principle, for each of the paths selected using the respective times at which the traveling waves arrive (para 0076, lines 1-11), and to determine a potential fault location for a respectively identified line (para 0070, lines 1-18).
Bazargan et al. does not specifically disclose inner nodes and at least three outer nodes.
     Richard et al. discloses disclose inner nodes and at least three outer nodes (col. 8, lines 25-41).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bazargan et al. to include inner nodes and at least three outer nodes, as taught by Richard et al. such as the physical arrangement of the nodes, the number of nodes per rack, the number of distinct in and/or out interfaces at each node, the performance capabilities of the physical links leading into and/or out of the nodes (col. 8, lines 25-41).


With respect to claim 14, the combination of Bazargan et al. and Richard et al. discloses the device according to claim 13, further comprising a measurement device used to measure high-frequency current and/or voltage signals at one of the outer nodes (see Richard et al. col. 8, lines 25-41).

With respect to claim 15, the combination of Bazargan et al. and Richard et al. discloses the device according to claim 13, wherein the device is a separate data processing device configured to receive high-frequency current and/or voltage signals from external measurement devices and to determine the respective times at which the traveling waves arrive at the outer nodes (see Richard et al. col. 8, lines 25-41) or to receive the respective times at which the traveling waves arrive at the outer nodes, as determined by means of the external measurement devices themselves (see Bazargan et al. para 0016, a central control station identifies the faulted DC power transmission medium and the measurement of each surge arrival time can be carried out locally at each terminal and comparison of the surge arrival times can be carried out rapidly).

With respect to claim 16, the combination of Bazargan et al. and Richard et al. discloses the device according to claim 15, wherein the separate data processing device is a cloud data processing device (see Richard et al. Fig. 3; col. 1, lines 38-42).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bazargan et al. (U.S. Publication No. 2016/0216311 A1) in view of Richard et al. (U.S. Patent No. 10,277,485 B1) as applied to claims 1-3, 7-10 and 13-16 above and further in view of Lewis et al. (U.S. Publication No. 2018/0120367 A1).


With respect to claim 12, the combination of Bazargan et al. and Richard et al. discloses the method according to claim 10.
  The combination of Bazargan et al. and Richard et al. does not disclose knowledge of the actual fault location, a check is carried out in order to determine whether the faulty line is an overhead line or an underground cable; and an automatic restart function of a switch that interrupts a fault current is enabled in a case of the overhead line, and the automatic restart function is blocked in a case of the underground cable.
      Lewis et al. discloses knowledge of the actual fault location, a check is carried out in order to determine whether the faulty line is an overhead line or an underground cable (para 0007, lines 1-17); and an automatic restart function of a switch that interrupts a fault current is enabled in a case of the overhead line, and the automatic restart function is blocked in a case of the underground cable (para 0010, lines 1-10).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bazargan et al. and Richard et al. to include knowledge of the actual fault location, a check is carried out in order to determine whether the faulty line is an overhead line or an underground cable; and an automatic restart function of a switch that interrupts a fault current is enabled in a case of the overhead line, and the automatic restart function is blocked in a case of the underground cable as taught by Lewis et al. to determine that the voltage at the cable side terminal exceeds the detection voltage threshold.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866